Citation Nr: 0115124	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 30 
percent for PTSD (formerly diagnosed as psychoneurosis, 
anxiety).  On his September 2000 substantive appeal (VA Form 
9) the veteran indicated that he wanted a hearing at the RO 
before a Member of the Board.  In October 2000, however, the 
veteran indicated that he no longer wanted a hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, panic attacks, 
impairment of memory, and disturbances of motivation and 
mood. 


CONCLUSION OF LAW

The veteran's PTSD is 50 percent disabling according to the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's personnel records show that he served in the 
European Theater of operations during World War II.  His 
military occupational specialty was Rifleman and he was 
awarded the Purple Heart.  

By June 1945 rating decision, the RO granted service 
connection for anxiety reaction, and assigned a 50 percent 
rating effective from June 1, 1945.  By May 1948 rating 
decision, the RO reduced the veteran's rating for the 
service-connected psychoneurosis anxiety from 50 percent to 
30 percent, effective from July 21, 1948.

Received in January 2000 was the veteran's claim for an 
increased rating for his "PTSD".  He reported he was a 
rifleman and pointman for the 116th Infantry, 29th Division.  
He reported having bad dreams, nightmares, cold sweats, and a 
nervous stomach, and that he saw German soldiers with flame 
throwers coming at him, and soldiers throwing grenades at 
him.  He also claimed he was irritable and snappy to people 
around him, and sometimes he just wanted to be alone.  He 
claimed he was easy to get angry, and sometimes would cry or 
get emotional and dizzy.  

Outpatient treatment records from Gainesville VA Medical 
Center (VAMC) showed that in January 2000 the veteran was 
seen for an initial psychiatric assessment in the Mental 
Health Clinic and complained of increased stress and an 
inability to sleep a full night.  He reported having problems 
with "nerves" since service and to the present, and that he 
felt depressed at times.  His sleep was poor, and he reported 
having nightmares related to the war or he would just wake up 
in a cold sweat.  He became easily irritated when he was 
around people and felt hopeless and helpless at times.  He 
denied suicidal or homicidal ideations.  He had crying spells 
at times.  He claimed he could not keep a wife, and had been 
told he would kick, fight, and hit while he slept.  He 
reported he became nervous every 1 to 3 weeks with symptoms 
that indicated panic attack, including palpitations, 
sweating, trembling and shaking, sensation of smothering, 
choking, nausea, feeling dizzy, derealization, fear of losing 
control, and dying, paresthesias, and hot flashes, which 
usually occurred at home.  He reported experiencing symptoms 
of anxiety and panic attack for the past 25 years, and 
claimed the attacks lasted from 1 to 3 hours.  During the 
attacks he tried to relax, which had been effective, and he 
realized if he worried or became increasingly anxious it 
would only get worse.  He reported that he got along well 
with his siblings who all lived out of state.  He had been 
married 4 times, and had 4 children and one stepson.  He 
reported he was closest to his sons and his friend, E.S, and 
that he lived alone.  He retired at age 62 due to back 
problems.  He reported having a variety of jobs, and that he 
had lost several jobs due to his irritability with people and 
was told that he was in a trance when he was supposed to be 
working.  He enjoyed his 2 pet dogs, and had enjoyed fishing 
and gardening, but was unable to now because of physical 
limitations.  He denied violence, but reported definite 
problems with anger management, and reported that he was 
quick tempered, and would yell and scream.  He reported no 
past suicide attempts, but thought about it approximately 6 
to 7 years ago.  

On psychiatric assessment in January 2000, the veteran was 
found to be neatly dressed and groomed, his speech was normal 
rate and rhythm, and he was pleasant and cooperative when 
asked questions.  His mood was relaxed and his affect was 
blunted.  His thought process was logical and he had the 
ability to abstract.  He denied suicidal or homicidal 
ideations.  There appeared to be no apparent disturbances in 
his perception, but did report that he experienced hearing 
someone call his name for the past year and that he had for 
years sensed feelings of suspiciousness that people were 
following him, but he did not appear distressed or concerned 
about this happening.  He reported having difficulty 
remembering names, places, and dates.  He had difficulty with 
serial 7's, which may have been due to his 6th grade 
education, and he missed spelling world backwards by one 
letter.  He recalled 3/3 with prompting of one item.  He was 
oriented x4.  His abstraction ability was adequate, and his 
insight and judgment were good.  The diagnoses included major 
depression, PTSD, panic disorder without agoraphobia.  A 
Global Assessment of Functioning (GAF) score of 50 was 
assigned.  

In February 2000 the veteran complained of anxiety, PTSD, and 
depression for several months and years, which was worse 
lately, but reported that his symptoms had been the same 
since his appointment in January.  It was noted that he took 
no medications at that time.  He appeared to be despondent, 
but not anxious, although he complained of those symptoms.  
It was noted that he did not appear to be deeply depressed, 
psychotic, suicidal, assaultive, or out of emotion control.  
The impressions were dysthymia and anxiety.  He was to begin 
taking Zoloft and Serax.  In March 2000 he complained of mild 
chronic depression and anxiety, and having no new symptoms 
since his appointment in February.  He reported that he 
stopped taking his medications after 5 to 7 days because of 
drowsiness.  On examination he appeared calm and talkative, 
without obvious anxiety or depression.  His medication was 
changed.  In April 2000 his depression screen was positive 
and he reported having nightmares about the war.  In June 
2000 the veteran's chief complaints were some depression and 
decreased sleep.  He reported that his last MHC appointment 
was in March and his symptoms had been the same since then.  
On examination he appeared inhibited and somewhat depressed, 
but did not appear deeply depressed, psychotic, suicidal, 
assaultive or out of emotional control.  The impression was 
dysthymia, the veteran's medication was increased, and he was 
to return to the clinic in 6 months.

On VA examination in April 2000 the veteran reported that he 
had been divorced four times, lived by himself and did not 
date.  He retired in 1955, and reported that most of his life 
he worked as a handyman and worked in flea markets.  He 
reported seeing combat in World War II in France and Germany, 
and sustained a shrapnel injury to his right leg and arm 
caused by a mortar explosion.  He complained that ever since 
his return from combat he had repeated nightmares about a 
real life event where he was trapped and German soldiers were 
closing in and throwing grenades at them.  He claimed he 
could not sleep at night, and that loud noises bothered him 
and he had trouble focusing because he kept thinking about 
the war.  It was noted that he had a psychiatric admission to 
a VA Hospital in 1953, and had never attempted suicide.  He 
reported he was currently being treated at the Gainesville 
VAMC, but did not know what medication he was receiving.  
Mental status examination showed that his mood was depressed 
and his affect was guarded.  There was no evidence of 
auditory or visual hallucinations or psychosis.  There was no 
evidence of pressured speech, flight of ideas, or thought 
blocking.  His cognition was found to be intact for his age.  
He was not suicidal or homicidal.  The impression was PTSD, 
and it was noted that he had a prior diagnosis of generalized 
anxiety disorder which needed to be upgraded to a more 
contemporary diagnosis of PTSD.  A GAF score of 70 was 
assigned.

Received from the veteran in September 2000 was his 
substantive appeal and a statement in which he reported 
having more nightmares and flashbacks as a result of his 
wartime experiences, and that he took medication for this.  
He also described his experiences in World War II.  He 
reported that his stress had caused many problems in his 
life, and that he had nightmares and took medication for 
sleep.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2. 

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and enable VA to make a more precise evaluation of the level 
of the disability and of any changes in the condition.

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD has been evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9411, which provides for a 30 percent 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Pursuant to Diagnostic Code 9411, a 70 percent rating is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The record reflects that the veteran's PTSD is primarily 
manifested by complaints of nightmares and flashbacks about 
the war, insomnia, anger management problems, and 
irritability, as well as findings of depression, anxiety, and 
panic attacks.  The Board notes that the veteran was involved 
in combat in World War II, and received the Purple Heart, and 
it appears that his nightmares and flashbacks regarding the 
war have increased.  

The Board also notes that the veteran apparently reinitiated 
treatment for his PTSD in January 2000 at the Gainesville 
VAMC.  On his initial assessment in January 2000, the veteran 
complained of increased stress, an inability to sleep a full 
night, problems with his nerves, feelings of depression, 
nightmares, being easily irritated around people, feeling 
hopeless and helpless, having crying spells, and having panic 
attack symptoms every 1 to 3 weeks.  It was noted that his 
affect was blunted and he had difficulty remembering names, 
places, and dates.  The diagnosis was PTSD and a GAF score of 
50 was assigned.  The veteran was subsequently seen on 
several occasions for follow-up, and reported having 
depression and anxiety, but no new or increased symptoms, and 
various medications were prescribed.  On VA examination in 
April 2000, he again reported having nightmares about the war 
and problems with sleeping, and also complained that loud 
noises bothered him and he had trouble focusing because he 
kept thinking about the war.  His mood was found to be 
depressed and his affect was guarded.  The diagnosis was PTSD 
and a GAF score of 70 was assigned.  The Board therefore 
finds that the veteran's symptoms and "disability picture" 
resulting from his PTSD more nearly approximates the criteria 
required for a 50 percent rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Board recognizes that there is a 
discrepancy between the GAF scores assigned in January and 
April 2000, however, the record reflects that during that 
period the veteran's symptoms remained essentially the same, 
and he went from receiving no treatment for his PTSD, to 
taking medication for his PTSD, without any increase in 
symptoms.  Accordingly, an improvement in the veteran's GAF 
score is not inconsistent with his course of treatment.  

The Board finds that a higher rating of 70 percent is not 
warranted, as such a rating would require a showing of 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty adapting to stressful circumstances and 
an inability to establish and maintain effective 
relationships, which has not been shown by the evidence of 
record.  The evidence record reflects that the veteran has 
been divorced 4 times, but maintains a relationship with his 
siblings, his sons, and one friend, and has consistently 
denied any recent suicidal ideation.  And although the 
veteran has reported depression, there has been findings that 
he is not "deeply depressed" and there is no indication that 
his depression has affected his ability to function 
independently, appropriately, or effectively, as the veteran 
lives on his own.  Also, although he has complained of panic 
attacks, he has reported having them every one to three 
weeks, for one to three hours, but during them he tried to 
relax, which had been effective, and he realized if he 
worried or became increasingly anxious it would only get 
worse.  On examination the veteran was found to be neatly 
groomed, oriented x4, and his speech was of normal rate and 
rhythm and he did not have impaired judgment or abstraction.  
The Board therefore finds that the veteran's PTSD does not 
more nearly approximate the criteria required for a 70 
percent rating.  Thus, no more than a 50 percent rating is 
warranted for his PTSD.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411.

Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA, in pertinent part, 
redefines the obligations of VA with respect to the duty to 
assist, and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has been 
notified in the April 2000 rating decision and the August 
2000 statement of the case of what would be necessary, 
evidentiary wise, for the assignment of a higher rating for 
his service-connected PTSD.  Thus, VA has no outstanding duty 
to inform the veteran that any additional evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has only cited one source of treatment 
for his PTSD, the Gainesville VAMC.  The record reflects that 
the veteran treatment records from the Gainesville VAMC have 
been obtained, and show that the veteran first sought 
treatment for his PTSD in January 2000.  Thus, the Board 
finds that the RO provided the requisite assistance to the 
veteran in obtaining named VA treatment records.  The Board 

therefore finds that the RO made reasonable efforts to obtain 
all of the relevant records adequately identified by the 
veteran.  Furthermore, the veteran was afforded a VA 
examination to aid in assessing the current status of his 
service-connected disability and there is no further 
development necessary.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 


ORDER

Entitlement to a 50 percent rating for PTSD is granted, 
subject to regulations governing awards of monetary benefits.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

